Detailed Action
This office action is for US application number 16/420,602 evaluates the claims as filed on January 14, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.

Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address .
With regards to Applicant’s argument that Castaneda and Forstain lack the newly claimed equally sized apertures (Remarks p. 8-10), Examiner notes that such is obvious in view of Kuster as detailed in the rejection below. Further, it does not appear that Applicant’s original disclosure provides support for ‘equally sized apertures’, but that the figures appear to support ‘substantially equally sized apertures’ or ‘generally equally sized apertures’ and Examiner suggests amending accordingly.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 1, 2, 4-13, 15, 16, 19-22, and 24-31, the specification appears to lack proper antecedent basis for “the first aperture, the second aperture, and the third aperture are equally sized apertures” of claim 1 lines 24-24 and claim 25 lines 29-30. There appears to be no corresponding description in the specification. Thus, the specification fails to provide proper antecedent basis for “the first aperture, the second aperture, and the third aperture are equally sized apertures” of claim 1 lines 24-24 and claim 25 lines 29-30. Examiner suggests amending as “the first aperture, the second aperture, and the third aperture are substantially equally sized apertures” of claim 1 lines 24-24 and claim 25 lines 29-30.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “99” has been used to designate both a curved peak in Fig. 2 and a suture eyelet in at least paragraphs 24 and 30-32.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim(s) 30 is/are objected to because of the following informalities:  
Claim 30 line 2 should read “disposed adjacent to a first location where”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 2, 4-13, 15, 16, 19-22, and 24-31is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 1, 2, 4-13, 15, 16, 19-22, and 24-31, “the first aperture, the second aperture, and the third aperture are equally sized apertures” of claim 1 lines 24-24 and claim 25 lines 29-30 appear to be new matter. There appears to be no corresponding description in the specification and such was not originally claimed. Fig. 2 does show apertures at that appear to be reasonably close to equal in size but the apertures do not each have an element number on the figures or a description of such as being equal in substantially equally sized apertures” of claim 1 lines 24-24 and claim 25 lines 29-30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1, 2, 7-9, 11, 13, 15, 16, 19-22, and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster et al. (US 2011/0137314, hereinafter “Kuster”).
The claimed phrase “formed” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claims 1, 2, 7-9, 11, 13, 15, 16, 19-22, and 24-30, Kuster discloses a plate (100, Figs. 1-9A) capable of use in tibial plateau leveling osteotomy (Fig. 1 and ¶s 7 and 32 disclose use on bone), the plate comprising: a body (Figs. 1-9A) including a proximal region (see Fig. B), a distal region (see Fig. B), a first surface (112, Fig. 3, i.e. the left surface as shown in Fig. 1), and a bone contacting surface (114, i.e. the right surface as shown in Fig. 1) opposite the first surface (as defined, Fig. 1), wherein the proximal region is bounded by a proximal-most edge of the body (Figs. 3), and the proximal-most edge protrudes outwardly to a curved peak at three different locations of the proximal region (‘First curved peak’, ‘Second curved peak’, and ‘Third curved peak’ as shown in Figs. A and B), a first plurality of apertures (‘First aperture’, ‘Second aperture’, ‘Third aperture’, ‘Fourth aperture’, ‘Fifth aperture’, ‘Sixth aperture’, ‘Seventh aperture’, and about parallel to the longitudinal axis (see Fig. B), wherein the longitudinal axis intersects a third aperture (‘Third aperture’ as shown in Fig. B, as defined, see Fig. A) of the first portion of the first plurality of apertures (Fig. claim 2, Kuster discloses that the second plurality of apertures includes two or three suture eyelets (‘First suture eyelet’ and ‘Second suture eyelet’ as defined, Fig. B). As to claim 7, Kuster discloses that the second plurality of apertures are capable of accommodating a flexible strand that is a suture (Fig. 3, ¶54 discloses use for receiving a wire for initial plate securement). As to claim 8, Kuster discloses that the second plurality of apertures are capable of accommodating a flexible strand that is a suture comprising braided ultrahigh molecular weight polyethylene (UHMWPE) (Fig. 3, ¶54 discloses use for receiving a wire for initial plate securement). As to claim 9, Kuster discloses that the first plurality of apertures are capable of accommodating a fixation device that is formed of metal, plastic or carbon fiber, or combinations thereof (Fig. 1, ¶s 45 and 51 discloses use of bone screws 150 with apertures 130, 132, 134 to attach to bone). As to claim 11, Kuster discloses that the first plurality of apertures are capable of accommodating a fixation device that is a screw, an anchor, or a washer (Fig. 1, ¶s 45 and 51 discloses use of bone screws 150 with apertures 130, 132, 134 to attach to bone). As to claim 13, Kuster discloses that the second plurality of apertures consists of a first suture eyelet (‘First suture eyelet’ as shown in Fig. B) formed through the proximal region and a second suture eyelet formed through the distal region (‘Second suture eyelet’ as shown in Fig. B). As to claim 15, Kuster discloses that the second axis intersects through a second portion of the proximal region that is near the second curved peak (as defined, Fig. A) and through a third portion of the proximal region that is near the third curved peak of  As to claim 16, Kuster discloses that the distal region is bounded by a distal-most edge of the body (Fig. B), and the distal-most edge protrudes outwardly to a curved peak (‘Curved peak’ as shown in Fig. B) at a single location of the distal region (Fig. B). As to claim 19, Kuster discloses that the body includes a neck region disposed between the proximal and distal regions (Fig. B), and comprising a depression (‘Depression of Neck region’ as shown in Fig. B, Figs. 1-4 and B) formed in the neck region (Fig. B). As to claim 20, Kuster discloses that the first plurality of apertures consists of the first aperture, the second aperture, the third aperture, and a fourth aperture (‘Fourth suture eyelet’ as shown in Fig. B) formed through the proximal region and consists of a fifth aperture (‘Fifth suture eyelet’ as shown in Fig. B), a sixth aperture (‘Sixth suture eyelet’ as shown in Fig. B), a seventh aperture (‘Seventh suture eyelet’ as shown in Fig. B), and an eighth aperture (‘Eighth suture eyelet’ as shown in Fig. B)formed through the distal region (Fig. B). As to claim 21, Kuster discloses that at least one of the first plurality of apertures is formed in each of the curved peaks of the proximal region (Figs. A and B). As to claim 22, Kuster discloses that each of the first plurality of apertures and the second plurality of apertures extend through each of the first surface and the bone contacting surface of the body (Figs. 1 and 3, ¶s 45 and 51 discloses use of bone screws 150 with apertures 130, 132, 134 to attach to bone, ¶54 discloses use for receiving a wire for initial plate securement). As to claim 24, Kuster discloses that the second curved peak is disposed between the first curved peak and the third curved peak along the proximal-most edge (as defined, Fig. B). As to claim 26, Kuster discloses that the second curved peak is disposed nearer to a centerline axis of the proximal region (‘Centerline axis’ as shown in  As to claim 27, Kuster discloses that the proximal region is angled at a non-perpendicular angle relative to the distal region (Figs. 3 and A), and further wherein the first portion of the proximal region through which the longitudinal axis intersects is located at a left-hand side or a right-hand side of the proximal region (Figs. 3 and A). As to claim 28, Kuster discloses that wherein the second curved peak establishes a proximal-most tip of the proximal region (as defined, Figs. A and B). As to claim 29, Kuster discloses that the proximal region extends in a distal-to-proximal direction away from the distal region along a centerline axis (‘Centerline axis’ as shown in Fig. A, Figs. A and B), and further wherein the centerline axis intersects the second curved peak (Fig. A). As to claim 30, Kuster discloses that the first curved peak is disposed adjacent to first location where the proximal region meets the distal region (as defined, Fig. B), the third curved peak is disposed adjacent to a second location where the proximal region meets the distal region (as defined, Fig. B), and the second curved peak is disposed further away from the distal region than either of the first curved peak and the second curved peak (as defined, Fig. B). 
Kuster is silent to substantially equally sized first aperture, second aperture, and third aperture are equally sized apertures.
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to specify that the substantially equally sized first aperture, second aperture, and third aperture are equally sized apertures, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  


    PNG
    media_image1.png
    449
    1092
    media_image1.png
    Greyscale

Fig. A


    PNG
    media_image2.png
    690
    1191
    media_image2.png
    Greyscale

Fig. B

As to claim 25, Kuster discloses a plate (100, Figs. 1-9A) capable of use in tibial plateau leveling osteotomy (Fig. 1 and ¶s 7 and 32 disclose use on bone), the plate comprising: a body (Figs. 1-9A) including a proximal region (see Fig. B), a distal region (see Fig. B), a first surface (112, Fig. 3, i.e. the left surface as shown in Fig. 1), and a bone contacting surface (114, i.e. the right surface as shown in Fig. 1) opposite the first surface (as defined, Fig. 1), wherein the proximal region is bounded by a proximal-most edge of the body (Figs. 3), and the proximal-most edge protrudes outwardly to a curved peak at least at three different locations of the proximal region (‘First curved peak’, ‘Second curved peak’, and ‘Third curved peak’ as shown in Figs. A and B), a first plurality of apertures (‘First aperture’, ‘Second aperture’, ‘Third aperture’, ‘Fourth aperture’, ‘Fifth aperture’, ‘Sixth aperture’, ‘Seventh aperture’, and ‘Eighth aperture’ as shown in Fig. B) passing through the body (Fig. 1, ¶s 45 and 51 discloses use of bone screws 150 with apertures 130, 132, 134 to attach to bone) and being capable of accommodating a fixation device capable of fixating the body to a bone (Fig. 1, ¶s 45 and 51 discloses use of bone screws 150 with apertures 130, 132, 134 to attach to bone), and a second plurality of apertures (‘First suture eyelet’ and ‘Second suture eyelet’ as shown in Fig. B) passing through the body (Fig. 3, ¶54 discloses use for receiving a wire for initial plate securement) and capable of accommodating a flexible strand (Figs. 3, ¶54 discloses use for receiving a wire for initial plate securement), wherein at least one of the second plurality of apertures is disposed in each of the proximal region (‘First suture eyelet’ as shown in Fig. B) and the distal region of the body (‘Second suture eyelet’ as shown in Fig. B), wherein a longitudinal axis (see Fig. 
Kuster is silent to substantially equally sized first aperture, second aperture, and third aperture are equally sized apertures.
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to specify that the substantially equally sized first aperture, second aperture, and third aperture are equally sized apertures, since such a .  

Claim(s) 4-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster in view of Forstein et al. (US 2006/0173458, hereinafter “Forstein”).
As to claim 4, Kuster discloses the invention of claim 1 as well as the first plurality of apertures includes a first set of circular holes (‘Fifth aperture’ and ‘Seventh aperture’ as shown in Fig. B) and a second set of holes (‘Sixth aperture’ and ‘Eighth aperture’ as shown in Fig. B). As to claim 5, Kuster discloses that holes of the first set of circular holes are in asymmetry to each other relative to the longitudinal axis of the body (Fig. A). As to claim 6, Kuster discloses that holes of the second set of holes are in asymmetry to each other relative to the longitudinal axis of the body (Fig. A). 
Kuster is silent to the second set of holes being oval.
Forstein teaches a similar plate (81, Figs. 20-22) comprising: a proximal region (see Fig. C), a distal region (see Fig. C), a first surface (the top surface as shown in Fig. 22), and a bone contacting surface (the bottom surface as shown in Fig. 22), wherein the proximal-most edge protrudes outwardly to a curved peak at three different locations of the proximal region (‘First curved peak’, ‘Second curved peak’, and ‘Third curved peak’ as shown in Fig. C), a first plurality of apertures (‘First aperture’, ‘Second aperture’, ‘Third aperture’, ‘Additional aperture’, ‘Circular holes’, and ‘Oval holes’ as shown in Fig. C) passing through the body (Figs. 20-22) and being capable of accommodating a fixation device capable of fixating the body to a bone (Figs. 20-22); a second plurality of apertures (‘First k-wire hole’ and ‘Second k-wire hole’ as shown in claim 5, Forstein teaches that holes of the first set of circular holes are in asymmetry to each other relative to the longitudinal axis of the body (Fig. C). As to claim 6, Forstein teaches that holes of the second set of holes are in asymmetry to each other relative to the longitudinal axis of the body (Fig. C).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the second set of holes as disclosed by Kuster are each elongated as taught by Forstein in order to lag bone fragments to the bone plate and enable compression (Forstein ¶82). 


    PNG
    media_image3.png
    1032
    996
    media_image3.png
    Greyscale

Fig. C

As to claim 12, Kuster discloses the invention of claim 1 as well as the at least one of the second plurality of apertures disposed in the distal region is disposed at a location of the distal region that is distal of at least a portion of an aperture of the first 
Kuster is silent to the aperture of the first plurality of apertures that the at least one of the second plurality of apertures is disposed of in the distal region is an oval-shaped aperture.
Forstein teaches a similar plate (81, Figs. 20-22) comprising: a proximal region (see Fig. C), a distal region (see Fig. C), a first surface (the top surface as shown in Fig. 22), and a bone contacting surface (the bottom surface as shown in Fig. 22), wherein the proximal-most edge protrudes outwardly to a curved peak at three different locations of the proximal region (‘First curved peak’, ‘Second curved peak’, and ‘Third curved peak’ as shown in Fig. C), a first plurality of apertures (‘First aperture’, ‘Second aperture’, ‘Third aperture’, ‘Additional aperture’, ‘Circular holes’, and ‘Oval holes’ as shown in Fig. C) passing through the body (Figs. 20-22) and being capable of accommodating a fixation device capable of fixating the body to a bone (Figs. 20-22); a second plurality of apertures (‘First k-wire hole’ and ‘Second k-wire hole’ as shown in Fig. C) passing through the body (Figs. 20-22) and capable of accommodating a flexible strand (Figs. 20-22), wherein the first plurality of apertures includes a first set of circular holes (‘Circular holes’ as shown in Fig. C) and a second set of oval holes (‘Oval holes’ as shown in Fig. C), wherein the at least one of the second plurality of apertures disposed in the distal region is disposed at a location of the distal region that is distal of at least a portion of an oval-shaped aperture of the first plurality of apertures (Fig. C).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the second set of holes as disclosed by Kuster are each elongated as taught by Forstein in order to lag bone fragments to the bone plate and enable compression (Forstein ¶82). 

Claim(s) 10 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster in view of Schilter (US 2013/0238032).
As to claims 10 and 31, Kuster discloses the invention of claim 1 as well as the body being a rigid body.
Kuster is silent to the body being comprised of a metallic material that is titanium.
Schilter teaches a similar plate (10) comprising: a proximal-most edge that protrudes outwardly to a curved peak (Fig. 1) at three different locations of the proximal region (Fig. 1); a first plurality of apertures (Fig. 1) and a second plurality of apertures (Fig. 1) wherein the body of the plate is comprised of a metallic material that is titanium (¶24).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the body as disclosed by Kuster is constructed of titanium as taught by Schilter in order to be bendable in order to fit certain profiles of certain bones (Schilter ¶24). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775